Opinion of the Court
Quinn, Chief Judge:
A general court-martial convicted the accused of taking indecent liberties with an eight-year-old girl. The conviction was affirmed by intermediate authorities. Two assignments of error are alleged in regard to instructions given by the law officer as to both the merits and the sentence.
During an out-of-court hearing, defense counsel submitted written requests to instruct in regard to the merits. Among these was an instruction as to the effect of character evidence, which, in part, provided that “evidence of accused’s good character may be sufficient to cause a reasonable doubt to remain as to his guilt, thereby warranting an acquittal.” The law officer approved the request, but when he actually instructed the court members he failed to mention the matter. The omission went unnoticed by trial counsel and defense counsel, and each
expressed satisfaction with the instructions given. See Rule 30, Federal Rules of Criminal Procedure.
Evidence of good character may raise a reasonable doubt as to the accused’s guilt of the offense charged for the reason that one who has consistently “followed an honest and upright course of conduct” is not likely to commit an act contrary to his character. United States v McPhail, 10 USCMA 49, 51, 27 CMR 123 (1958); Manual for Courts-Martial, United States, 1969 (Revised edition), paragraph 138. Such evidence may alone be “the factor which tips the scales” in the accused’s favor. United States v Browning, 1 USCMA 599, 601, 5 CMR 27 (1952). Cf. Black v United States, 309 F2d 331, 343-344 (CA8th Cir) (1962). Consequently, when evidence of good character is before the court and the *14accused requests an instruction on the effect of such evidence, it is error to deny the request. United States v Browning, supra; United States v Gagnon, 5 USCMA 619, 18 CMR 243 (1956). Inadvertent failure to include a properly requested instruction that has been previously approved is also error. United States v Cooper, 15 USCMA 322, 35 CMR 294 (1965). However, neither the denial of a requested instruction nor the failure to give a requested instruction that was approved requires reversal of an otherwise valid conviction if the “posture of the . . . case is not one which requires an instruction.” United States v Dodge, 3 USCMA 158, 160, 11 CMR 158 (1953).
As defense counsel made manifest at trial, the “core” of the accused’s defense was that the offense was the “product” of a psychomotor epileptic seizure induced by compulsive and chronic alcoholism. The defense theory was that the accused lost “all rational control” and suffered from total inability to adhere to the right when he was under the influence of alcohol. The accused’s wife testified to a number of serious misdeeds committed by the accused when drunk. Among these were an attempt to stab her and an attempt to hit her with a whisky bottle; an attempt to stab her brother and an incident in which he threw an iron stove “downstairs on the people below.” In his wife’s opinion, “[e]very time” the accused drank he was “absolutely . . . crazy” and engaged in conduct that was dangerous to himself or others. The accused’s brother testified to other antisocial and bizarre acts by the accused during periods of alcoholic ambulation. The accused’s girl friend testified the accused had “assaulted” her “many times”; on the last occasion, she “got scared,” called the police, and later talked to the district attorney. In her opinion, the accused had “a mental problem.” Various witnesses testified to an assortment of other sordid acts during periods of intoxication. In addition, a clinical psychologist, testifying as a defense witness, stated that the accused felt he was a “worthless” and “undesirable person,” who had no “meaningful social relations with people.”
In closing argument, defense counsel observed that in a case of this kind it would be expected that the accused would produce substantial evidence of good character to refute the charge, but he could not “bring in people to show” the usual traits of good character “because they do exist”; he attributed the absence to “the peculiar nature and background and mental condition” of the accused. Referring to the evidence of good character he had been able to introduce, he noted that it related to periods and activities when the accused was not drinking. He argued that the difference in the accused represented a Dr. Jekyll and Mr. Hyde conflict in personality, and he maintained that the Mr. Hyde aspect controlled the accused at the time of the offense charged because the accused was then in the throes of a psychomotor epileptic seizure precipitated by alcohol ingestion.
So far as the act charged is concerned, the accused admitted in a pretrial statement that it took place and that he “felt nasty about it.” His girl friend testified he had told her about his encounter with the little girl and that in the course thereof he “like snapped out of it” and suddenly “realized what he was doing.” The clinical psychologist also testified that the accused related details of the incident to him as “he remembered the events,” and his recital included the act charged. A psychiatrist, who had participated in a psychiatric evaluation of the accused, testified that the accused told him that he had been “drinking most of the day,” but he remembered details of his meeting with the child. He recalled the lewd act he had asked the child to perform and that he “suddenly straighten [ed] up and step[ped] back, like waking from a dream.” Similar testimony was given by another psychiatrist and by a neurologist, both of whom had examined the accused.
*15While the defense introduced some evidence of good character, it is manifest that this evidence was not intended to indicate the unlikelihood that the accused committed the offense, but rather to emphasize that, when intoxicated, the accused was mentally incapable of adhering to the right. The following question to the accused’s wife and her answer at the end of her examination demonstrate that this was the purpose of all the evidence as to the accused’s character, good and bad, which had been introduced by defense:
“Q. Do you feel that your husband would have done an act like this, if he had been sober?
“A. No, I know that for sure. He never would do . . . [things] like that, no.”
When the commission of the offense is admitted “character evidence is of no effect.” United States v Dodge, supra, page 160. It compellingly appears, therefore, that no prejudice resulted to the accused from the omission of an instruction as to the effect of evidence of good character. United States v Schultz, 18 USCMA 133, 137, 39 CMR 133 (1969).
The accused’s second assignment of error deals with the failure of the law officer to instruct the court members orally as to the voting procedure to arrive at a sentence. We considered the same question in United States v Pryor, 19 USCMA 279, 41 CMR 279 (1970). We there held that submission to the court members of a writing containing the required instructions was not sufficient because the record contained “no . . . assurances” that the court members considered the writing in their determination of the sentence. We noted that the writing was “simply handed to the court by trial counsel unaccompanied by a word of advice or caution from the law officer.” Id., at page 280. I think this case is factually different from Pryor, but my brothers are of the opinion that Pryor is sufficiently similar to be controlling.
The decision of the United States Army Court of Military Review as to the sentence is reversed. A rehearing on the sentence may be ordered.
Judge Darden concurs.